Order entered November 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01192-CV

                     IN RE MARK STEVEN MCANDREWS, Relator

                 Original Proceeding from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-18-0614

                                          ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We LIFT this Court’s October 15, 2018 stay of the trial court’s October 2, 2018

“Order Granting Grandparent Possession and Access” and LIFT the stay of the underlying

proceedings. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE